Ci iii:i itisrici:                                                                                     LISA MA IL
 CAROLYN WRIGIIF                                                  —.                               CLLRK OF TI IL COOK F
                                                                                                      (211)712-3450
JI,5iICLS                                                                                        tIiecIcrk5th.tcourtsgov
  DAvID L. 13R11x;i:s
  MOLI.Y FRANCIS                                                                                      GAYIL IIJMI’A
  DOUGlASS. LANG                                                       ..                       BI?sINLsS A0MINISIRMoR
  LI.ILAIILFII LANG-Milks                                                                             (214) 712-3434
 ROIO.IG M. FII.I MI)RL                                                                        gayIe.Iiurnpa5IIiLxcourlsgov
 LANA MYLRS                                           €ourt of         appcaI
                                           ffthlj istrirt of cxa at aILa                              (2[X3


                                                   600 C()MKII;I{CL SFRLIJ, ShIlL 200
 CRAIGSF000ARI                                                                                        INLURNU
 1311.1 WillIflili I,                                    I)AIIAS.TLXAS 75202                 WWWiXCOIIRlS(iOV/5IIILOAASIX
 DAVII) J. SQl II:NCK                                       (211)712-3400




                                                             July 23, 2015


        Joe R. Coronado
        TDCJ No775662
        Wynne Unit
        810 FM 2821
        Huntsville, Tx. 77349


         RE:            Court ofAppeals Number:       05-00-01979-CR & 05-97-00321-CR
                        Trial Court Case Number:      F96-77084-UK

         Style: Coronado Sr., Joe Rodriguez
                v.
                The State of Texas


                          -   The case has been submitted and is pending consideration.

                        2.    The Court of Criminal Appeals has jurisdiction over post-conviction writs and
                              habeas corpus. Please contact the Court of Criminal Appeals for any forms or
                              information.

                         3.   The Court has no record of an appeal on file in the above referenced name or trial
                              court number.

                        4.    Enclosed is a copy of the opinion in your appeal.

                         5.   This Court does not appoint counsel

                         6.   Neither the judges nor the staff of this Court can give legal advice. Therefore, you
                              may wish to contact your attorney; the trial court; or the State Counsei for
                              Oflènders, Texas Department of Criminal Justice, P.O. Box 4005, Huntsville, TX,
                              77342 for further information or assistance.
    7.    The Court does not hove jurisdiction to compel the trial court to provide you with
          free copies oF any of your trial court records. This Court does not provide free
          copies of any documents without prepayment of costs. Our charge is S.l0 per page
          payable in advance by cashier’s check or money order.

    8.    Your case has been set for submission on

    9.    Our records reflect that the

    10.   Enclosed please find the copies you requested.

x   II.   The cost for the copies you requested is ( clerk records 2 volumes 148 pages,
          reporter records 5 volumes 693 pages, pdr 20 pages, total cost to copy & ship
          $106.10



                                  Respectftilly,

                                  Is! Lisa Matz, Clerk of the Court




                                             7